Citation Nr: 1518059	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  07-27 896	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to an increased rating for lumbosacral strain with residuals, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to May 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran has since relocated and the RO in Columbia, South Carolina, has assumed jurisdiction.  

The Board notes that in a February 2014 rating decision, a total disability rating based upon individual unemployability (TDIU) was granted.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The record reflects the Veteran failed to appear for a scheduled Board hearing at the RO in June 2012.  The RO scheduled another Board hearing at the RO in July 2012.  There is, however, no indication that the hearing was held.  In any case, the Veteran has continued to request a Board hearing at the RO, to include in June 2013, and there is no indication in the record, to include the April 2015 correspondence from his representative in the electronic file, that the Veteran has withdrawn his hearing request.  

Because the Board may not proceed with an adjudication of the Veteran's claims without affording him an opportunity for a Board hearing, a remand is required so that the RO may schedule a Travel Board hearing and provide the Veteran with notification of such.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  The case should then be processed in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

